The Prudential Insurance Company of AmericaSun-Jin Moon Vice President and Corporate Counsel The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102-2992 (973) 802-9496 fax: (973) 367-8920 May 1, 2016 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Prudential Variable Contract Account GI-2 (Registration No. 333-01031) Ladies and Gentlemen: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, the Registrant hereby certifies:(i) that its Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) would not have differed from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 22 and (ii) that the text of Post-Effective Amendment No. 22 was filed electronically on April 15, 2016 (Accession No. 0000828972-16-000184). By:/s/ Sun-Jin Moon Sun-Jin Moon Vice President and Corporate Counsel The Prudential Insurance Company of America via EDGAR
